Citation Nr: 1525585	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of tonsillar cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1983 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for tonsillar cancer.  The Veteran appealed the denial in this decision and the matter is now before the Board.   

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Denver in April 2015.  A transcript of this hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Veteran incurred the human papilloma virus (HPV) during military service.  

2.  Affording all doubt in the Veteran's favor, the evidence is at least in equipoise in showing that residuals of tonsillar cancer are etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of tonsillar cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014)  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that tonsillar cancer developed during service due to HPV. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the Veteran was diagnosed with tonsillar carcinoma in November 2007, and that numerous successive private and VA medical records show that he underwent extensive treatment for this disability.  Thus, the existence of a present disability is not in question.  

Service treatment records do not include a diagnosis of tonsillar cancer, or cancer of any kind.  However, they do show many instances where the Veteran complained of ear, nose, or throat trouble throughout his 20-year military career.  Likewise, his they include many notations where he was diagnosed and treated for pharyngitis, upper respiratory infections, ear infections, bronchitis, sinusitis, sore throat, and cough, including in October 1987, January 1995, and March 1998, just to name a few.  

During the April 2015 Board hearing, as well as in other lay statements in the record, the Veteran and his representative contended that the tonsillar cancer manifested as symptoms of ear aches, upper respiratory infections, sore throat, and cough during his long period in service even though he was never diagnosed with this disability during service.  Furthermore, he contended that tonsillar carcinoma developed due to HPV, for which he is positive.  He submitted numerous articles from the Internet, such as statements from the Center for Disease Control and Prevention (CDC) and various medical journals, which show a statistical correlation between HPV and the subsequent development of head, neck, and throat cancer.  While the Board acknowledges that these Internet articles do not specifically address the Veteran's diagnosis of tonsillar cancer and his specific medical situation, they provide general background information regarding the relationship between HPV and the development of certain types of cancer.  

Several of these articles state that HPV manifests in the human body as warts on the hands, arms, legs, and other areas of the skin.  One article that the Veteran printed  off from the Internet in May 2010 indicated that wart-like growths caused by HPV are called condyloma tissues.  A private treatment note from April 1999 indicated that the Veteran had a wart removed from his genitals and that he was assessed with a viral upper respiratory infection with sinus congestion during that treatment visit.  Furthermore, a March 2010 VA otolaryngology outpatient note showed that the Veteran was positive for HPV.  

A January 2014 letter from a VA physician indicated that he treated the Veteran, who was diagnosed with right-sided tonsillar squamous cell carcinoma in October 2007.  This physician stated that the Veteran's tumor was evaluated for the presence of HPV because of the various treatments more specific for HPV-related tumors.  His biopsy was positive for HPV, and he underwent chemotherapy and radiation therapy that concluded in March 2008.  The VA physician stated that in April 1999, while the Veteran was on active duty, he was seen by a private medical professional for an upper respiratory infection, but he was also treated for HPV (or genital condyloma) at that time.  This physician indicated that the Veteran was treated for condyloma one or two times since April 1999, and that he is a lifetime non-smoker and has never abused alcohol.  He opined that the Veteran's tonsillar/throat cancer was directly related to the presence of HPV, which he clearly had while during active duty.  A review of this letter, as well as several other VA treatment entries, indicates that this VA doctor was familiar with the Veteran's medical history and pertinent records.  

The Veteran was afforded a VA examination in July 2014 during which an examiner confirmed his tonsil cancer diagnosis and treatment that was completed in 2008.  After taking down the Veteran's self-reported history, reviewing his claims file, and conducting a physical examination, the examiner opined that his tonsillar cancer was less likely than not (less than 50 percent probability) incurred in or caused by genital warts that occurred in April 1999.  She reasoned that although the Veteran's tonsillar caner was likely HPV-mediated, the current medical literature regarding HPV, genital warts, and tonsil cancer did not support a causative link.  She explained that cancer of the oropharynx, including tonsil cancer, was associated with oral sex practices, however, this was not currently associated with a cause or link to any specific individual's HPV status.  She noted that HPV may be transmitted to the oral cavity and oropharynx via non-sexual related means.  

Following this examination, the Veteran and his representative contended that the evidence was at least in equipoise that his tonsillar cancer was due to his military service because the record included one positive and one negative nexus opinion regarding the link between this disability and his time in service.  In an October 2014 statement, the Veteran's representative contended that VA failed to apply the benefit of the doubt rule when it determined that the Veteran's tonsillar cancer was not service connected in a September 2014 supplemental statement of the case (SSOC).  Moreover, the Veteran submitted additional Internet articles following the examination, which purported to show a link in general terms between HPV and throat, neck, and head cancer.  

During the April 2015 Board hearing, the Veteran and his representative again contended that his tonsillar cancer was due to HPV, which he incurred during service.  He acknowledged that his cancer was not diagnosed until approximately four years after separation from service; however, he contended that his tumor was present but hidden during service, and that it only exhibited signs such as ear aches and upper respiratory infections.  He testified that once his tonsillar cancer was detected, he was told that the tumor was approximately the size of his fist.  

Following the Board hearing, the Veteran submitted additional articles in April 2015 detailing the connection in medical literature between HPV and certain types of cancers in the head and neck.  Furthermore, the Veteran submitted another medical opinion from the same VA physician who provided an opinion in January 2014.  In an April 2015 letter, this physician opined that it was extremely likely that the Veteran's tonsillar cancer tumor existed at the time of military discharge in November 2003, yet went unrecognized until it was larger and more symptomatic.  He stated that it is extremely common that oral and tonsillar cancers related to HPV are present many years prior to diagnosis.  He concluded that the cancer was indeed present at the time of the Veteran's military discharge.  

In light of the evidence above, the Board finds that the Veteran incurred HPV during his military service career.  In particular, the April 1999 private treatment record indicated that he had a genital wart removed.  In a January 2014 statement, a medical professional indicated that this represented treatment for HPV as it was the removal of a genital condyloma.  Thus, the Veteran had HPV in service.  

Moreover, after affording all doubt in the Veteran's favor, the Board finds that tonsillar cancer and residuals of tonsillary cancer are etiologically related to his military service.  Particularly, while the record contains a negative nexus opinion from a July 2014 VA examiner, the record also contains two positive opinions from a VA doctor which link tonsillar cancer to HPV that was incurred in service.  The record shows that both the examiner and the VA physician were familiar with the Veteran's medical history and records, and each medical professional provided a thorough rationale for their opinions.  Thus, their statements are highly probative.  

Furthermore, the record contains many articles which show a causal link, in general terms, between the presence of HPV and certain types of cancers.  Additionally, in the April 2015 letter, the VA doctor concluded that it was likely that the Veteran's tumor existed at the time of military service, but was not detected because it was extremely common for cancers related to HPV to be present in the body for many years prior to diagnosis.  Thus, this opinion provides support to the Veteran's service connection claim on a direct basis because his tumor was present during his time in military service.

Accordingly, in light of these facts, and after weighing the evidence, the Board finds that the evidence is at least in equipoise in showing that the Veteran's tonsillar cancer is etiologically related to his military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for tonsillar cancer.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

Entitlement to service connection for residuals of tonsillar cancer is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


